Citation Nr: 1612640	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular evaluation for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 30 percent prior to December 11, 2007, and in excess of 60 percent thereafter for revision of the patellar component, status post right knee arthroscopy.  

3.  Entitlement to an effective date prior to October 14, 2009, for the award of a separate disability rating for bilateral radiculopathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1945 to March 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues on appeal were previously considered by the Board within a September 2011 decision, which was subsequently vacated by the U.S. Court of Appeals for Veterans Claims (Court) in a July 2013 memorandum decision.  The Board subsequently remanded these issues to the agency of original jurisdiction (AOJ) in November 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

In February 2016, the Veteran's representative, a private attorney, submitted pertinent VA treatment records directly to the Board.  The attorney did not explicitly waive consideration by the AOJ of this evidence, which was received subsequent to the most recent supplemental statement of the case, dated in October 2015.  See 38 C.F.R. § 20.1304.  An attorney is presumed to know the law and has a duty to communicate about the law to his client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  As such, the Board must conclude that AOJ consideration has not been waived by the Veteran.  Remand is thus required to allow this evidence to be considered by the AOJ.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claims on appeal in light of all additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

